 

DEPOSIT ACCOUNT CONTROL (DEFAULT) AGREEMENT

 

This DEPOSIT ACCOUNT CONTROL AGREEMENT is dated as of July 3, 2012, and is by
and among (i) AMERICAN PETRO-HUNTER INC., a Nevada Corporation, and any
Subsidiary (as defined in the Purchase Agreement)(collectively the "Customer"),
and (ii) ASYM ENERGY OPPORTUNITIES LLC, a Delaware limited liability company, as
Senior Lender and collateral agent (in such capacity, the “Senior Lender”)
pursuant to that certain Purchase Agreement dated as of July 3, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”) and other agreements delivered in connection therewith, by
and among Customer, Senior Lender and the “Purchaser” party thereto, and WELLS
FARGO BANK, N.A., a national banking association ("Bank").

 

RECITALS

 

Senior Lender has extended, and may in the future extend, certain credit
facilities to Customer and its affiliates, and as a condition to such credit
facilities, Senior Lender has required that Customer grant to Senior Lender a
security interest in certain deposit accounts maintained by Bank for Customer.
The parties are entering into this agreement to perfect Senior Lender’s security
interests in and to the accounts and to specify certain rights and duties of the
parties with respect to the accounts.

 

AGREEMENTS

 

Section 1)        The Accounts

 

(a)        This Agreement applies to each depository account (including any
money market accounts) maintained by Customer with Bank identified on Exhibit A
attached hereto and made a part hereof in addition to any similar account(s)
established and maintained in the future (such accounts, all funds at any time
on deposit therein and any proceeds, additions, replacements or substitutions of
such account or funds therein are collectively referred to herein as "Deposit
Account").

 

(b)        Customer, pursuant to the First Lien Security Agreement, has granted
a security interest in the Deposit Account to Senior Lender in the Deposit
Account referred to herein. Bank acknowledges the security interest granted by
Customer to Senior Lender in the Deposit Account.

 

(c)        As of the date of this Agreement, Bank does not know of any claim to
or interest in the Deposit Account, except for claims and interests of the
parties hereto.

 

Section 2)        Control of Deposit Account

 

(a)        As evidenced by this Agreement, the Deposit Account shall be under
the control of Senior Lender. Senior Lender shall at all times have "control"
(as defined in Section 8-106 of the Uniform Commercial Code as adopted in the
state of New York) of the Deposit Account. Bank shall comply with instructions
originated by Controlling Lender (hereinafter defined) directing disposition of
funds in the Deposit Account without further consent by Customer. As used
herein, “Controlling Lender” means (i) Senior Lender, until such time as Senior
Lender has provided Bank with a written notice that Senior Lender has ceased to
be the Controlling Lender hereunder (such notice being the “Controlling Lender
Notice”). It is understood and agreed hereby that Bank shall rely exclusively on
a Controlling Lender Notice as to the determination of whether the Senior Lender
is the Controlling Lender hereunder and shall be under no obligation to make any
independent investigation thereof.

 



Page 1 of 7

 



 

(b)        Unless Bank shall have received written notice from Controlling
Lender (a "Default Notice") that an "event of default" has occurred under the
loan documents between Customer and Controlling Lender (an "Event of Default"),
Customer shall have full right of access to and withdrawal from the Deposit
Account in its normal and ordinary course of business.

 

(c)        Subject to paragraph (b) above and paragraph (d) below, from and
after the receipt by the Bank of a Default Notice (and until Bank receives a
written withdrawal of such notice), (i) Controlling Lender shall have exclusive
dominion and control over the Deposit Account, (ii) neither Customer nor any
person acting through or on behalf of Customer shall have any right of access to
or withdrawal from the Deposit Account, and (iii) Bank shall not comply with any
instructions originated by Customer or any such person directing disposition of
funds in the Deposit Account.

 

(d)        Any Default Notice shall be in writing, shall refer to this Agreement
and shall include clear and specific instruction with respect to the disposition
of funds in the Deposit Account. Bank shall have a period of time, not exceeding
two (2) Business Days (hereinafter defined) following the date on which Bank
receives a Default Notice to act on such Default Notice. Bank may rely on a
Default Notice notwithstanding any other or conflicting information it may
receive from Customer. As used in this Agreement, the term "Business Day" means
any day on which Bank and Senior Lender are not authorized or required to close.

 

Section 3)        Matters Related to Deposit Account

 

(a)        Bank waives any right it may now or hereafter have to apply amounts
in the Deposit Account against the payment of any indebtedness from time to time
owing to Bank from Customer; provided, however, that Bank shall have the right
at any time to debit the Deposit Account (i) to pay the Bank's routine fees and
charges applicable to the Deposit Account, (ii) in connection with Uncollectible
Drafts (hereinafter defined) as provided in paragraph (b) below, and (iii) in
order to correct errors as provided in paragraph (c) below.

 

(b)         Any item deposited by or on behalf of Customer in the Deposit
Account which is returned for insufficient or uncollected funds will be
re-deposited by Bank one time. If such item is returned unpaid a second time or
if such amount is otherwise uncollectible by Bank ("Uncollectible Draft")
(including by any "stop payment order" having been applied to such draft), Bank
may debit the Deposit Account for (i) the amount of such Uncollectible Draft (if
such amount has actually been paid by Bank to Senior Lender), and (ii) any
routine fees due to Bank or charges incurred by Bank in connection with its
deposit or collection attempts (collectively, "Costs of Uncollectible Drafts").
If the amount in the Deposit Account is insufficient to fully reimburse Bank for
the Costs of Uncollectible Drafts, Customer and Controlling Lender agree to pay
such deficiency to Bank (provided that Controlling Lender's obligations shall be
limited to any such amount that has not been paid in full by Customer within ten
(10) Business Days after demand on Customer by Bank and only to the extent that
a Default Notice was in effect at the time the Costs of Uncollectible Drafts
arose and the Controlling Lender received proceeds from the corresponding
Uncollectibable Draft).

 

(c)         Bank shall have the right to debit from the Deposit Account any
amounts deposited therein in error or as necessary to correct processing errors.

 

Page 2 of 7

 

 

(d)         Senior Lender and Customer agree that, except as specifically
provided in this Agreement, the Deposit Account will be subject to, and Bank's
operation of the Deposit Account will be in accordance with, the terms and
provisions of Bank's separate deposit account agreement governing the Deposit
Account ("Account Agreement"), a copy of which Customer and Senior Lender
acknowledge having received. In the event that the terms of the Account
Agreement shall conflict with the terms of this Agreement, the terms of this
Agreement shall prevail.

 

Section 4)         Statements, Notice of Adverse Claims

 

(a)         Bank will promptly send copies of all statements, confirmations and
other correspondence concerning the Deposit Account simultaneously to each of
Customer and Senior Lender at their addresses listed below their signatures to
this Agreement (or such other address as they may provide to Bank).

 

(b)         Bank will promptly notify Senior Lender and Customer (i) if any
other person claims that it has an interest in the Deposit Account, (ii) if any
other person requests that Bank enter into an agreement related to the Deposit
Account with such person, or (iii) if any other person inquires as to the
existence of any other agreement related to the Deposit Account.

 

Section 5.        Certain Matters Affecting Bank

 

(a)         This Agreement does not create any obligation of Bank except for
those expressly set forth in this Agreement, and no implied obligations shall be
read into this Agreement against Bank.

 

(b)         Bank may rely on notices and communications it reasonably believes
have been given by an authorized representative of Senior Lender or Customer,
and Bank shall have no obligation to review or confirm that actions taken
pursuant to any such notice in accordance with this Agreement comply with any
other agreement or document.

 

(c)         Bank shall not be liable under this Agreement for interruption of
services under this Agreement resulting from force majeure or failure of
computer, electronic or other services.

 

(d)         If Customer becomes subject to a bankruptcy proceeding or if Bank is
otherwise served with legal process by any third party asserting an adverse
claim against the Deposit Account or any sums on deposit therein which Bank
reasonably believes affects funds deposited in the Deposit Account, Bank shall
have the right to place a hold on funds in the Deposit Account until such time
as Bank receives an appropriate court order or other assurances reasonably
satisfactory to Bank establishing that funds may continue to be disbursed in
accordance with this Agreement.

 

(e)         If at any time Bank, in good faith and in its reasonable judgment,
is in reasonable doubt as to the action it should take under this Agreement,
Bank shall have the right (i) except as to amounts certified by Customer as
necessary for core operations of Customer, to place a hold on funds in the
Deposit Account until such time as Bank receives instructions from Controlling
Lender or other assurances reasonably satisfactory to Bank as to the disposition
of funds in the Deposit Account, or (ii) to commence an interpleader action in
an appropriate court and to take no further action except in accordance with
instructions from Controlling Lender or in accordance with the final order of
the court in such action.

 

Page 3 of 7

 

 

(f)         All Bank's obligations under this Agreement shall be subject to
applicable laws and regulations and to the policies and procedures of Bank.
Nothing in this Agreement shall required Bank to act in violation of any law,
regulation, policy or procedure.

 

(g)         Bank will not be liable to any party hereunder for any expense,
claim, cause of action, liability, loss, damage or cost arising out of or
relating to the Deposit Account or this Agreement other than those resulting
from Bank’s acts or omissions constituting negligence or willful misconduct, and
Company agrees to indemnify and hold Bank harmless from any such expense, claim,
cause of action, liability, loss, damages or cost resulting from actions the
Bank takes in accordance with the provisions of this Agreement. Except with
respect to Bank's obligations under Section 2 of this Agreement (for which full
compliance with the terms of this Agreement shall be deemed to be the exercise
of ordinary care), Bank’s substantial compliance with its standard procedures
for provision of the services required under this Agreement shall be deemed to
constitute the exercise of ordinary care.

 

(h)         Bank shall not be liable for losses or delays resulting from
computer malfunction, interruption of communication facilities, labor
difficulties, acts of God, terrorist acts, and other causes beyond Bank’s
reasonable control. In no event shall Bank be liable for any indirect, special,
consequential, exemplary or punitive damages including, without limitation, lost
profits.

 

Section 6.         Fees and Expenses

 

Customer shall pay the customary fees and expenses of Bank in connection with
the Deposit Account. Customer shall also pay all costs and expenses (including
reasonable attorneys fees incurred in connection with the interpretation or
enforcement of this Agreement). Such fees and expenses may be debited from the
Account by Bank.

 

Section 7.         Termination, Survival

 

(a)         Upon an Event of Default, Senior Lender may terminate this Agreement
by giving joint written notice to Bank and Customer and shall terminate this
Agreement when the security interest granted pursuant to the First Lien Security
Agreement has been terminated, and in such event Bank shall follow the written
directions of Controlling Lender with respect to the disposition of funds in the
Deposit Account. Bank may terminate this Agreement upon sixty (60) days written
prior notice to Customer and Senior Lender, and in such event Bank shall follow
the directions of Controlling Lender with respect to the disposition of funds in
the Deposit Account. Customer may not terminate this Agreement without prior
written consent of Senior Lender. Termination of this Agreement does not
terminate the Deposit Accounts.

 

(b)         If Senior Lender notifies Bank that Senior Lender's security
interest in the Deposit Account has terminated, this Agreement will immediately
terminate, and Bank will follow the directions of Customer with respect to the
disposition of funds in the Deposit Account.

 

(c)         Section 5 of this Agreement shall survive the termination of this
Agreement.

 

Page 4 of 7

 

 

Section 8.        Governing Law and Venue 

 

(a)         This Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof and supersedes all other oral or
written representations and understandings. The formation, interpretation, and
performance of this Agreement shall be governed by the internal laws of the
State of New York. This Agreement may only be amended or modified in writing
signed in advance by Senior Lender, Company and an authorized representative of
Wells Fargo Bank, N.A. All parties have carefully read and understand this
Agreement, and acknowledge receipt of a copy hereof.

 

(b)         The parties expressly stipulate that any litigation arising under
this Agreement shall be brought in any court of appropriate jurisdiction sitting
in New York City, Borough of Manhattan, New York. The parties agree that New
York be both the place of making and the place of performance of this Agreement
and all parties consent to jurisdiction in the State of New York.

 

(c)         To the fullest extent permitted by law, each of the parties hereto
intentionally and deliberately gives up the right to a trial by jury to resolve
each dispute, claim, demand, cause of action and controversy between the parties
hereto arising out of, or related to, this Agreement.

 

Section 9.         Amendments

 

No amendments of this Agreement will be binding unless it is in writing and
signed by all parties to this Agreement.

 

Section 10.        Severability

 

To the extent a provision of this Agreement is unenforceable; this Agreement
will be construed as if the unenforceable provision were omitted.

 

Section 11.        Successors and Assigns

 

The terms of this agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assignees.

 

Section 12.        Notices

 

Any notice, request or other communication required or permitted to be given
under this Agreement shall be in writing and deemed to have been properly given
(a) when delivered in person, (b) when sent by telecopy or other electronic
means and electronic conformation of error free receipt is received or (c) two
(2) days after being sent by certified or registered United States mail, return
receipt requested, postage prepaid, addressed to the party at the address set
forth bellow.

 

Customer: American Petro-Hunter Inc. Address: 17470 North Pacesetter Way  
Scottsdale, AZ  85255 Attention: Robert  McIntosh Telephone Number: (480)
305-2052 Fax Number: (480) 305-2001 Email: rm@aaphinfo.com

 



Page 5 of 7

 



 

Senior Lender: ASYM Energy Opportunities LLC   c/o ASYM Energy Partners LLC
Address: 1055 Washington Blvd,   Suite 410   Stamford, CT  06901 Attention: Greg
Imbruce Telephone Number: (203) 595-5600 Fax Number: (203) 742-1660 Email:
admin@asymenergy.com

 

 

Bank: Wells Fargo Bank, N.A. Address: 8601 N. Scottsdale Rd   Suite 250  
Scottsdale, AZ  85253 Attention: Doug Johnston Telephone Number: (480) 348-5032
Fax Number: (480) 348-5406 Email: doug.johnston@wellsfargo.com

 

Section 13.     Joint and Several Obligations

 

If Customer consists of more than one person or entity, each shall be jointly
and severally liable to perform Customer's obligations under this Agreement.

 

Section 14.     Duplicate Originals, Counterparts

 

This Agreement may be executed in any number of may be executed in any number of
counterparts (including by facsimile or other approved means of electronic
transmission), and by the different parties hereto or thereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.

 

Section 15.       Entire Agreement

 

This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof. There are no oral agreements among the
parties hereto. 

 

[Signature Page Follows]

 

Page 6 of 7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, effective as of the date first above
written.

 

  CUSTOMER: AMERICAN PETRO-HUNTER INC., a Nevada corporation         By:        
  Name: Robert B. McIntosh         Title: President and Chief Executive Officer

 

  SENIOR LENDER: ASYM ENERGY OPPORTUNITIES LLC,  a Delaware limited liability
company         By:           Name: Greg Imbruce   Title: President

 

  BANK: Wells Fargo Bank, N.A.         By:           Name:     Title:  

  



 

